United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 05-4082
                                ___________

John M. Harris,                        *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Arkansas.
Correctional Medical Services;         *
                                       * [UNPUBLISHED]
             Defendant,                *
                                       *
Shirley Crawford, Nurse, East          *
Arkansas Regional Unit, Arkansas       *
Department of Correction;              *
                                       *
             Appellee,                 *
                                       *
Duong Ly, Dr., originally sued as Ly, *
                                       *
             Defendant.                *
                                  ___________

                           Submitted: May 22, 2007
                              Filed: May 29, 2007
                               ___________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.
       Arkansas inmate John Harris appeals the district court’s1 dismissal of his 42
U.S.C. § 1983 action following an evidentiary hearing. Because Harris did not make
a jury demand, we review the district court’s factual findings for clear error and its
conclusions of law de novo. See Choate v. Lockhart, 7 F.3d 1370, 1373 & n.1 (8th
Cir. 1993). Harris claimed that Nurse Shirley Crawford was deliberately indifferent
to his serious medical need when she administered a TB skin-injection test to him,
even though she knew he would have a positive reaction, and that she did not properly
treat his arm in the days following the injection. He claimed that his arm became
swollen, red, and painful, and that he has a permanent scar from the injection. We
agree with the district court that Harris did not show the TB test posed a substantial
risk of serious harm, see Farmer v. Brennan, 511 U.S. 825, 832-33, 837 (1994);
Helling v. McKinney, 509 U.S. 25, 36 (1993), and that Harris did not show Crawford
denied him proper treatment in the days following the injection, see Estelle v. Gamble,
429 U.S. 97, 106 (1976).

      Accordingly, we affirm.
                     ______________________________




      1
        The Honorable William R. Wilson, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-